t c memo united_states tax_court joseph tamberella petitioner v commissioner of internal revenue respondent docket no filed date elizabeth ann maresca tatia barnes and yael neiman for petitioner william c bogardus for respondent memorandum opinion pajak special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax together with an addition_to_tax of dollar_figure under sec_6651 and an accuracy-related_penalty of dollar_figure under sec_6662 unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the issues for decision are whether under sec_104 petitioner may exclude from gross_income dollar_figure in proceeds from a legal settlement whether petitioner is liable for the sec_6651 addition_to_tax for failure_to_file on time a federal_income_tax return for and whether petitioner is liable for the accuracy-related_penalty under sec_6662 some of the facts in this case have been stipulated and are so found petitioner resided in deer park new york at the time he filed his petition from to petitioner worked for a bus contractor atc-vancom of nevada limited_partnership inc atc in laughlin nevada mr shawn brophy was petitioner’s supervisor at atc in petitioner was living with diane macarino her two sons from a prior marriage and petitioner and ms macarino’s son joseph petitioner invited mr brophy to live on petitioner’s property and mr brophy stayed about months then mr brophy moved ms macarino and all three children out of petitioner’s home and took them with him obviously petitioner was concerned and upset about this turn of events petitioner’s father suffered a stroke about that time petitioner was diagnosed with and treated for mental illness and high blood pressure petitioner was hospitalized for these conditions for approximately days in petitioner was terminated from his atc employment in petitioner claimed that he was terminated because he reported to atc nevada officials and the public mr brophy’s personal_use of a nevada vehicle to move ms macarino petitioner’s son and the other two children out of petitioner’s home petitioner believed that mr brophy’s use of the vehicle was illegal atc claimed that petitioner was terminated for job abandonment due to petitioner’s failure to report for work for more than weeks without notifying his supervisors in petitioner prepared and filed a complaint in the clark county district_court nevada against atc alleging negligence breach of contract breach of public policy and wrongful discharge that case was submitted to nonbinding arbitration petitioner prepared and submitted a prearbitration memorandum petitioner also conducted cross-examination during the hearing petitioner sought reinstatement to his former position with atc but he was not reinstated petitioner rejected the arbitration award in petitioner entered into a confidential settlement agreement settlement agreement with atc pursuant to the settlement agreement petitioner received from atc two payments totaling dollar_figure the settlement agreement specifies that the first payment in the amount of dollar_figure represents back wages this amount is not in issue here the settlement agreement specifies that the second payment in the amount of dollar_figure represents a litigation settlement of petitioner’s claims against atc this is the amount in issue the settlement agreement provides that petitioner agrees to waive any right to reinstatement the settlement agreement specifies that the parties agree that the dollar_figure will be reported by atc on a form_1099 and that petitioner acknowledges that some or all of the monies may be considered taxable the dollar_figure was reported by atc to the internal_revenue_service on a form 1099-misc miscellaneous income as nonemployee compensation petitioner did not report this amount on his federal_income_tax return petitioner contends that the dollar_figure is excludable from his income because such amount constitutes proceeds from a lawsuit settlement petitioner received from a former employer for medical conditions of a permanent and dibilating sic nature sec_7491 does not affect the outcome because petitioner’s liability for the deficiency is decided on the preponderance_of_the_evidence sec_61 provides that gross_income includes all income from whatever source derived unless excludable by a specific provision of the code sec_104 excludes from gross_income amounts received in damages by suit or settlement for personal physical injuries or physical sickness the nature of the claim underlying the damage award is the focus for determining whether damages received are excludable under sec_104 504_us_229 the underlying claim giving rise to the recovery must be based upon tort or tort type rights and the damages must have been received on account of personal injuries or sickness 515_us_323 sec_104 was amended in effective for amounts received after date to require that personal_injury_or_sickness be physical in nature this amendment does not otherwise change the analysis under commissioner v schleier supra prasil v commissioner tcmemo_2003_100 n we note that for purposes of sec_104 emotional distress shall not be treated as a physical injury or physical sickness except for any damages that are not in excess of the amount_paid for medical_care attributable to such emotional distress sec_104 petitioner’s complaint alleged four causes of action negligence breach of contract breach of public policy and wrongful discharge of these four causes of action only negligence could satisfy the second prong of the commissioner v schleier supra analysis which requires that damages must have been received on account of personal physical injury or physical sickness the settlement agreement did not allocate any portion of the settlement amount in issue to personal physical injury or physical sickness rather the settlement agreement expressly provided that the dollar_figure would be reported to the internal_revenue_service on a form_1099 and that some or all of that amount may be taxable in the settlement agreement the parties characterized the dollar_figure payment as a litigation settlement of petitioner’s claims against atc where a settlement agreement is silent with respect to precisely what the settlement amount is paid to settle the intent of the payor is examined 349_f2d_610 10th cir affg t c memo citing 290_f2d_283 2d cir affg per curiam t c memo this examination is made based on all the surrounding facts and circumstances 102_tc_116 affd in part and revd in part on another ground 70_f3d_34 5th cir there is no question that petitioner provided atc’s attorney with his medical records concerning his hospitalization for mental illness and high blood pressure but there is nothing in the record that establishes that atc intended that any portion of the dollar_figure settlement amount_paid to petitioner was on account of personal physical injury or physical sickness rather the record reveals that this amount reflects petitioner and atc’s settlement discussions about the amount to be paid to petitioner to waive reinstatement of employment a letter written by atc’s attorney to petitioner states in pertinent part you stated that you would be willing to settle this matter for the sum of dollar_figure including reinstatement to your former position of employment you stated that dollar_figure figure was comprised of your estimate of your lost wages to date as well as the amount awarded by the arbitrator at my suggestion you also made an alternative settlement proposal without reinstatement specifically you proposed a resolution of this matter for dollar_figure which would not include reinstatement of your employment ultimately petitioner and atc settled for dollar_figure of which dollar_figure represents back wages not in issue here it appears that the remaining dollar_figure represents the amount of the arbitrator’s award plus payment for petitioner’s waiver of any right to reinstatement to his former position the settlement agreement expressly provides that petitioner agrees to waive any rights to reinstatement or to apply for re-employment with atc petitioner presented no evidence other than his own testimony that he was physically injured by atc it is well established that this court is not bound to accept a taxpayer’s self-serving unverified and undocumented testimony 112_tc_183 87_tc_74 our examination of the surrounding facts and circumstances leads us to conclude that atc did not intend that any portion of the dollar_figure be allocated to personal physical injury or physical sickness on this record we sustain respondent’s determination we next consider whether petitioner is liable for an addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 sec_7491 places the burden of production on respondent with respect to the liability of any individual for any penalty addition_to_tax or additional_amount penalties 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty id the burden_of_proof remains on the taxpayer with respect to issues such as reasonable_cause or substantial_authority id sec_6651 imposes an addition_to_tax for failure to timely file a tax_return unless failure to do so is due to reasonable_cause and not willful neglect the taxpayer must prove both reasonable_cause and lack of willful neglect 92_tc_899 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite petitioner admitted that he did not file a tax_return for taxable_year until date when he received correspondence from respondent requesting that he file a tax_return for because petitioner did not file his tax_return until date respondent has satisfied his burden of production with respect to the addition_to_tax under sec_6651 higbee v commissioner supra pincite petitioner stated that he did not timely file a tax_return because taxes were withheld from the back wages portion of the settlement payment however the settlement agreement expressly provided that some or all of the dollar_figure may be taxable and that atc would issue a form_1099 for that amount although on two occasions petitioner was treated for mental illness nothing in the record suggests that he was so incapacitated during the period in issue as to render him incapable of exercising ordinary business care and prudence petitioner was hospitalized for diagnosis and treatment of his mental illness for days in early petitioner also was hospitalized for mental illness for approximately weeks in there is no evidence that petitioner had any mental problems during the intervening time period in fact during that time period petitioner brought suit against atc admittedly prepared the complaint prepared a prearbitration memorandum conducted cross-examination and negotiated a settlement of dollar_figure with atc we conclude that petitioner is liable for the addition_to_tax under sec_6651 for taxable_year sec_6662 imposes a 20-percent penalty on the portion of any underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 moreover negligence is the failure to exercise due care or failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 for the same reasons that petitioner’s mental illness does not excuse him from the addition_to_tax under sec_6651 his mental illness does not excuse him from the accuracy-related_penalty under sec_6662 in addition petitioner was on notice by the settlement agreement and the form_1099 issued by atc that some or all of the dollar_figure was subject_to tax based upon petitioner’s settlement discussions with atc there was no reason for petitioner to believe that any of this amount was excludable from his income petitioner did not seek professional advice as to whether any of the dollar_figure was taxable and intentionally omitted that amount from the income_tax return he filed at the request of the internal_revenue_service respondent has satisfied his burden of production with respect to the accuracy-related_penalty under sec_6662 petitioner has not shown reasonable_cause for his failure to report the dollar_figure we conclude that petitioner is liable for the accuracy-related_penalty under sec_6662 as determined by respondent we have considered petitioner’s remaining arguments and conclude that they are either irrelevant or without merit decision will be entered for respondent
